[Cite as State v. Smith, 2014-Ohio-3224.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 98547




                                       STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                            ERIC SMITH
                                                      DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-09-521598-A

        BEFORE: E.T. Gallagher, J., Jones, P.J., and Blackmon, J.

        RELEASED AND JOURNALIZED: July 24, 2014
ATTORNEY FOR APPELLANT

Richard Agopian
1415 West Ninth Street, 2nd Floor
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY:    T. Allan Regas
       Marc D. Bullard
       Brett Hammond
Assistant Prosecuting Attorneys
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN T. GALLAGHER, J.:

       {¶1} Defendant-appellant, Eric Smith (“Smith”), appeals his consecutive sentence.

 We find no merit to the appeal and affirm.

       {¶2} Smith was charged with one count of aggravated robbery and one count of

drug possession. The aggravated robbery charge included one-and three-year firearm

specifications. A jury found Smith guilty on both counts, and the one-year firearm

specification, but found him not guilty of the three-year firearm specification.

       {¶3} On the aggravated robbery charge alleged in Count 1 of the indictment, the

court sentenced Smith to an eight-year prison term to be served consecutive to the one

year imposed on the one-year firearm specification. On the drug possession charge

alleged in Count 2 of the indictment, the court sentenced Smith “to a term of 12 months *

* * to be served consecutively to [c]ount 1.”

       {¶4} On appeal, this court found there was insufficient evidence to sustain the

one-year firearm specification and remanded the case with instructions for the trial court

to vacate the conviction on the one-year firearm specification. State v. Smith, 8th Dist.

Cuyahoga No. 93593, 2010-Ohio-4006 (“Smith I”).

       {¶5} On remand, the trial court considered a presentence investigation as well as

Smith’s institutional records. Smith was enrolled in several rehabilitative programs, was

attending Bible studies, and was attempting to gain admission to college. Based on this

information, the trial court reinstated the eight-year prison term for the aggravated
burglary charge and the one-year term for drug possession. However, this time the trial

court ordered the sentences to run concurrently instead of consecutively. The trial court

informed Smith: “[Y]ou got a year off because of your good behavior.”

      {¶6} Smith appealed his new sentence, arguing the trial court abused its discretion

when sentencing him to an eight-year prison term. This court reversed the trial court’s

judgment, holding that on remand the trial court was only authorized to follow this court’s

instructions, and erred in resentencing Smith because “it lacked jurisdiction to do so.”

State v. Smith, 8th Dist. Cuyahoga No. 97038, 2012-Ohio-926, ¶ 7 (“Smith II”). In

remanding the case for the second time, this court instructed the trial court “to reinstate

Smith’s original sentence, minus the conviction on the one-year firearm specification.”

Id. at ¶ 8. Accordingly, the trial court reinstated Smith’s original consecutive sentence

without the one-year firearm specification.

      {¶7} In his sole assignment of error, Smith argues the trial court erred in imposing

a consecutive sentence on remand. He contends his consecutive sentence was contrary to

law because the court failed to make the findings required by R.C. 2929.14(C) for the

imposition of consecutive sentences.

       {¶8} However, as we stated in Smith II: “‘Absent statutory authority, a trial court is

generally not empowered to modify a criminal sentence by reconsidering its own final

judgment.’” Id. at ¶ 7, quoting State v. Carlisle, 131 Ohio St.3d 127, 2011-Ohio-6553,

961 N.E.2d 671, ¶ 1. Furthermore, in Smith II, we instructed the trial court “to reinstate

Smith’s original sentence, minus the conviction on the one-year firearm specification.”

Id. at ¶ 8. The trial court was only authorized to follow these instructions and was
without jurisdiction to conduct a de novo resentencing complete with findings. The trial

court complied with this court’s mandate and reinstated Smith’s original consecutive

sentence without the one-year firearm specification.

      {¶9} Accordingly, the sole assignment of error is overruled.

      {¶10} Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

LARRY A. JONES, SR., P.J., and
PATRICIA ANN BLACKMON, J., CONCUR